Title: From George Washington to John Laurens, 9 April 1781
From: Washington, George
To: Laurens, John


                        
                            My dear Laurens,
                            New Windsor April 9th 1781
                        
                        Colo. Armand, who was charged with the delivery of many letters to you from the Marquis de la Fayette,
                            imparting to his friends and the Ministry of France your mission; unfortunately arrived at Boston after you had Sailed
                            from that place. By him, I gave you an acct of the revolt of part of the Jersey Troops—Arnolds Expedition to
                            Virginia—Leslies arrival at Charles Town—and such other matters as occurred after your departure.
                        Since that period, several interesting events have happened; some favourable, others adverse. Among the first
                            may be reckoned Morgans brilliant action with Tarleton—among the latter the advantages gained by Lord Cornwallis over
                            General Greene. The Official accts of these I inclose you. Cornwallis, after the defeat of Tarleton destroyed his Waggons
                            & made a violent effort to recover his prisoners; but failing therein moved equally light & rapidly
                            against General Greene; who (though he had formed a junction with Morgan) was obliged to retreat before him into
                            Virginia—whether from dispair of recovering his prisoners—of bringing Greene to a general Action—or because he conceived
                            his own situation critical, I do not take upon me to determine—but the fact is, that here commenced Cornwalliss retrograde
                            movements; and Greenes advance; from the Roanoke to the place of action.
                        On the first notice of the storm which happened on the 22d of Jany and its effects, I intimated to the French
                            Genl the possibility and importance of improving the oppertunity in an attempt upon Arnold. When I received a more certn
                            acct of the total loss of the Culloden and dismasting of the Bedford two 74 Gun Ships belonging to the British Fleet at
                            Gardners bay, I immediately put in motion—under comd of the Marqs de la Fayette—(as large a part of my small force here,
                            as I could with prudence detach) to proceed to the head of Elk—and made with all expedition a proposal to the Count de
                            Rochambeau & the Chevalir Destouches for a co-operation in Virginia, with the whole of the fleet of our Allies,
                            and a part of their land force. Before my proposition arrived, in consequence of an application to him from Philadelphia,
                            the Chevr Destouches had sent a Ship of the line and two or three frigates to Chesapeak bay which not only retarded the
                            plan I had proposd (by awaiting their return) but, ultimately, defeated the project, as the enemy in
                            the meantime remasted the Bedford with those taken out of the Culloden & following the French fleet, arrived off
                            the Capes of Virginia before it—where a Naval combat glorious for the French (who were inferior in Ships and Guns) but
                            unprofitable for us who were disappointed of our object was the issue.
                        The failure of this Expedition, (which was most flattering in the commencement of it) is much to be
                            regretted; because a successful blow in that quarter, would, in all probability, have given a decisive turn to our Affairs
                            in all the Southern States—Because it has been attended with considerable expence on our part, & much
                            inconvenience to the State of Virginia, by assembling its Militia—And because the World are disappointed at not seeing
                            Arnold in Gibbets. above all, because we stood in need of something to keep us a float, till the result of your mission is
                            known for be assured my dear Laurens, that day does not follow night more certainly than it brings with it some additional
                            proof of the impracticality of carrying on the War without the aids you were directed to sollicit. As an honest &
                            candid man—as a man whose all depends on the final and happy termination of the present contest, I assert this—While I
                            give it decisively as my opinion, that without a foreign loan our present force (which is but
                            the remnant of an Army) cannot be kept together this Campaign; much less will it be encreased, & in readiness for
                            another. The observations contained in my letter to you of the 15th of Jany last, are verified every moment—And, if France
                            delays a timely, & powerful aid in this critical posture of our affairs it will avail us nothing should she
                            attempt it hereafter; for we are at this hour, suspended in the Balle—not from choice, but from hard
                            and absolute necessity—for you may rely on it as a fact, that we cannot transport the provisions from the States in which
                            they are assessed to the Army, because we cannot pay the Teamsters—Who will no longer work for Certificates—It is equally
                            certain that our Troops are approaching fast to nakedness & that we have nothing to cloathe them with—That our
                            Hospitals are without Medicines, & our Sick without Nutriment except such as well men
                                eat—That all our public works are at a stand, & the Artificers disbanding. but why need I
                            run into the detail, when it may be declared in a word, that we are at the end of our tether, & that now or never
                            deliverance must come. While Alas! how easy would it be to retort the enemys own game upon them if it
                                could be made to comport with the gen. plan of the War to keep a superior Fleet always
                            in these Seas, and France would put us in a conditn to be active by advancing us—money. the
                            ruin of the enemys schemes would then be certain—the bold game they are now playing would be the mean
                            to effect it for they would be reduced to the necessity of concentering their force
                            at capitol points—thereby giving up all the advantages they have gained in the Southern States or be
                            vulnerable every where.
                        Such of the Pensylvania line as had reassembled, and were Recruited (say about 1000) were ordered the middle of
                            Feby) to join the Southern Army and since the disappointment of our enterprize on Arnold I have directed the detachment
                            under the Comd of the Marqs de la Fayette to proceed thither but how either can march without money or credit, is more
                            than I can tell. With every wish for your success, & safe & speedy return, and with every sentiment of
                            esteem & Affection I am—Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. I have this instt recd a Pensyla Paper of the 7th Instt containing later accts than any I have had
                                from Genl Greene—published by Order of Congress. this I also inclose to you—Be so good as to make my best respects to
                                Doctr Franklin.
                            
                                Large parts of this letter GW indicated should be changed to cipher.
                            
                        

                    